Citation Nr: 0006254	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  99-11 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



 


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  The question at issue is on appeal from a June 1998 
rating decision by the St. Louis VA Regional Office. 


FINDINGS OF FACT

1.  Service connection for hearing loss was denied in an 
unappealed rating decision in June 1954.

2.  Evidence submitted since the June 1954 rating decision is 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3. The claim of entitlement to service connection for hearing 
loss is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for hearing loss has been submitted.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim of entitlement to service connection for 
hearing loss is well grounded.  38 U.S.C.A. 5107(a) (West 
1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection for hearing loss was denied in an 
unappealed rating decision in June 1954. In order to reopen a 
previously denied claim, new and material evidence must be 
submitted by the claimant.  38 U.S.C.A. § 5108. New and 
material evidence is defined by regulation as evidence which 
has not been previously submitted to agency decisionmakers 
which bears directly and substantially upon the matter under 
consideration. It must be neither cumulative nor redundant 
and by itself or in conjunction with evidence previously 
assembled be so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled. 

A reopened claim is not necessarily a well-grounded claim 
and, absent a well-grounded claim, the adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed and "VA 
assistance in claim development is conditional upon the 
submission of a 'well grounded' claim." Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps 
v. West 118 S.Ct. 2348 (1998). If the claim is not well 
grounded, it necessarily follows that the section 5107(b) 
duty to assist never arises and the merits are not reachable. 
Winters v. West, 12 Vet.App. 203 (1999).

A well-grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy, 1 Vet. App. 81.  
A mere allegation that a disability is service connected is 
not sufficient; the veteran must submit evidence in support 
of his claim which would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App.  609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of an nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).

In the present case, the evidence submitted since the June 
1954 rating decision includes the testimony provided by the 
veteran at a hearing before the undersigned member of the 
Board. At that time, he explained that he had been involved 
in field artillery training for over two years while in 
service. His hearing problem had begun soon after service 
discharge and continued ever since. He denied exposure to 
significant acoustic after service. The Board finds the 
veteran's testimony bears directly and substantially upon the 
matter under consideration, and so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Further, given the nature of the veteran's duties in 
service, the continuity of symptomatology which has been 
reported, and the nature of the condition at issue, the claim 
for service connection for hearing loss is well-grounded.

ORDER

New and material evidence has been submitted to reopen the 
well-grounded claim of service connection for hearing loss; 
the appeal is granted to this extent.



REMAND

The Board notes that the Court has held that there is a duty 
to assist where the veteran has submitted a well grounded 
claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 
78 (1990). Therefore, a remand to the RO to conduct a VA 
medical examination is appropriate in this case.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Kelly v. Brown, 7 Vet. 
App. 471, 476 (1995) (Steinberg, J. concurring).  The case is 
remanded to the RO for the following action:


1.  The RO should obtain copies of all 
pertinent records from the John Cochran VAMC 
which have not already been secured.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of all current 
hearing loss.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail. An opinion should be provided 
regarding the likelihood that the veteran 
has hearing loss which is attributable to 
his military duties in field artillery or is 
otherwise related to service.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

